JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the *519brief and supplement thereto filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s judgment dated October 10, 2002, denying appellant’s petition for a writ of mandamus, be affirmed. Mandamus is an “extraordinary remedy to be reserved for extraordinary situations.” Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289, 108 S.Ct. 1138, 99 L.Ed.2d 296 (1988). Appellant did not demonstrate that he had both a “clear and indisputable” right to relief and that “no other adequate means to attain the relief’ exist. In re Sealed Case No. 98-3077, 151 F.3d 1059, 1062-63 & n.4 (D.C.Cir.1998) (citations omitted).
Pursuant to D.C.Cir. Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.